DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 03/25/2022.
The Amendments to Claims 1, 15, and 18, filed 03/25/2022, are acknowledged and accepted.
The Cancellation of Claim 20, filed 03/25/2022, are acknowledged and accepted.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 05/03/2022.  An initialed copy is attached to this Office Action.

Response to Arguments
Applicant's arguments filed 03/25/2022 have been fully considered but they are not persuasive. Applicant argues that Makoto discloses illuminating the target simultaneously with the coaxial illumination and the oblique illumination, with no disclosure or suggestion as to how to separately acquire these images, as now clarified in claim 1. Further, as Makoto is directed to such simultaneous illumination with no indication that these illuminations result in different images, i.e., are separately acquired, the images themselves are not combined, as recited in claim 1, only the illumination is combined to generate a single image. Therefore, even assuming, arguendo, that this combination is proper, which is not conceded, the combination still fails to suggest, much less disclose, all of the limitations now recited in claim 1.  The Examiner respectfully disagrees. Makoto was only cited to modify the Reimer to include the limitation generating an operative field image of the operation patient by combing the coaxial illumination image and the oblique illumination images, not for the limitations of acquiring the coaxial and oblique images. Reimer discloses a coaxial illumination source to acquire a coaxial image and an oblique illumination source to acquire the oblique image (paragraphs 0048 and 0052-0055).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations “detecting a specular reflection region based on the coaxial illumination image and the oblique illumination image” and “in which a specular reflection component is reduced” are not disclosed in the specification.  

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7, 9, 13-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reimer (2011/0202017) in view of Shinomaya Makota (JP H10187939), hereinafter Makoto.
Regarding claim 1, Reimer discloses, in figure 2, an image processing device (1, surgical microscope) (paragraph 0045) comprising: circuitry (23, camera adapter combination including 25, camera adapter and 27 camera) configured to acquire a coaxial illumination image obtained from coaxial illumination (41A and 41B, coaxial light sources) on an operation patient (9, eye) (paragraphs 0048 and 0052-0054), and acquire an oblique illumination image obtained by from oblique illumination (50, oblique light source) on the on an operation patient (9, eye) (paragraphs 0048 and 0055), wherein the coaxial illumination image and the oblique illumination image are separately acquired (paragraphs 0048 and 0052-0055); and generate an operative field image of the on an operation patient (observation object) (paragraph 0048 discloses using the camera adapter converts the parallel bundle of rays into a convergent bundle of rays and the object is imaged on the electronic sensor).
Although, Reimer discloses images obtained through the coaxial light source and the oblique light source. Reimer does not specifically disclose generating an operative field image of the operation patient by combing the coaxial illumination image and the oblique illumination images.
Makoto discloses generate an operative field image of the operation target by combining the coaxial illumination image and the oblique illumination image (paragraph 0007 discloses combining the coaxial illumination and oblique illumination, and an illumination method that can obtain an image that is most easily subjected to optical detection processing). 
Therefore it would have been obvious to one having ordinary skill in the art to combine the device of Reimer with the images of Makoto for the purpose of imaging an object at different angles.
Regarding claim 2, Reimer discloses, in figure 2, an image processing device (1, surgical microscope) (paragraph 0045), wherein coaxial illumination light (41A and 41B, coaxial light sources) of the coaxial illumination and oblique illumination light (50, oblique light source) of the oblique illumination have mutually different wavelengths (paragraph 0015 discloses that the light source can, in particular, emit visible light and can be embodied as a primary light source, i.e. a luminous light source such as an incandescent lamp or a luminescence emitter, or as a secondary light source, i.e. a non-luminous light source such as the outlet end of an optical waveguide; therefore they are different light sources; primary is visible light and paragraph 0053 discloses the coaxial light sources 41A and 41B can be primary light sources and paragraph 0054 discloses the oblique light source 50 can be secondary light source) and the circuitry is configured to control the coaxial illumination (41A and 41B, coaxial light sources) and the oblique illumination (50, oblique light source) to be simultaneously performed (paragraph 0048).
Regarding claim 3, Reimer discloses, in figure 2, an image processing device (1, surgical microscope) (paragraph 0045), further comprising a beam splitter that optically separates the coaxial illumination light (41A and 41B, coaxial light sources) and the oblique illumination light (50, oblique light source) (figure 2 shows the light sources are separated).
Regarding claim 4, Reimer discloses, in figure 2, an image processing device (1, surgical microscope) (paragraph 0045), wherein the circuitry (23, camera adapter combination including 25, camera adapter and 27 camera) is configured to acquire the coaxial illumination image and the oblique illumination image from data obtained by receiving the coaxial illumination light (41A and 41B, coaxial light sources) and the oblique illumination light (50, oblique light source) (paragraph 0048).
Regarding claim 6, Reimer discloses all the limitations in common with claim 1, and such is hereby incorporated.
Reimer fails to disclose wherein the circuitry is configured to generate the operative field image by combining the coaxial illumination image and the oblique illumination image using a mixing ratio.
Kawaguchi wherein the circuitry is configured to generate the operative field image by combining the coaxial illumination image and the oblique illumination image using a mixing ratio (problem to be solved discloses wherein the light wavelength of a light source for coaxial lighting and oblique lighting is considered so as to obtain the image of an object with a high contrast).
Therefore it would have been obvious to one having ordinary skill in the art to combine the device of Reimer with the images of Kawaguchi for the purpose of imaging an object at different angles.
Regarding claim 7, Reimer discloses all the limitations in common with claim 1, and such is hereby incorporated.
Reimer fails to disclose wherein the circuitry is configured to determine the mixing ratio for each region.
Kawaguchi discloses wherein the circuitry is configured to determine the mixing ratio for each region (problem to be solved and paragraph 0015).
Therefore it would have been obvious to one having ordinary skill in the art to combine the device of Reimer with the images of Kawaguchi for the purpose of imaging an object at different angles.
Regarding claim 9, Reimer discloses all the limitations in common with claim 1, and such is hereby incorporated.
Reimer fails to disclose wherein the circuitry is configured to determine the mixing ratio based on at least either one of a use application of the operative field image or a process of an operation of the operation target.
Kawaguchi discloses wherein the circuitry is configured to determine the mixing ratio based on at least either one of a use application of the operative field image or a process of an operation of the operation target (problem to be solved).
Therefore it would have been obvious to one having ordinary skill in the art to combine the device of Reimer with the images of Kawaguchi for the purpose of imaging an object at different angles.
Regarding claim 13, Reimer discloses, in figure 2, an image processing device (1, surgical microscope) (paragraph 0045), wherein the circuitry is configured to detect a region of a specific portion of the operation target as the specific region (paragraphs 0045 and 0049).
Regarding claim 14, Reimer discloses, in figure 2, an image processing device (1, surgical microscope) (paragraph 0045), wherein the operation target is an eye and the circuitry is configured to compare the coaxial illumination image and the oblique illumination image, and detect a pupil region of the eye (paragraphs 0052 and 0057).
Regarding claim 17, Reimer discloses, in figure 2, an image processing device (1, surgical microscope) (paragraph 0045), wherein the circuitry is configured to generate guide information for aiding an operation, based on a detection of the region of the specific portion of the operation target (paragraphs 0045, 0049, 0052, and 0057).

Claims 5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reimer (2011/0202017) in view of Shinomaya Makota (JP H10187939), hereinafter Makoto as applied to claim 1 above, and further in view of Masahito (JP 2013-0160664).
Regarding claim 5, Reimer discloses all the limitations in common with claim 1, and such is hereby incorporated.
Reimer fails to disclose wherein the circuitry is configured to control the coaxial illumination and the oblique illumination to be alternately performed, and acquire the coaxial illumination image and the oblique illumination image in a time-shared manner.
Masahito discloses further comprising a control unit configured to control the coaxial illumination and the oblique illumination to be alternately performed, wherein the image acquisition unit acquires the coaxial illumination image and the oblique illumination image in a time-shared manner (paragraphs 0004, 0021, and 0024).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Reimer with the images of Masahito for calculating and acquiring the images to determine the presence or absence of a defect.
Regarding claim 10, Reimer discloses all the limitations in common with claim 1, and such is hereby incorporated.
Reimer fails to disclose wherein the circuitry is configured to generate the operative field image after performing enhancement processing on at least either one of the coaxial illumination image or the oblique illumination image.
Masahito discloses wherein the circuitry is configured to generate the operative field image after performing enhancement processing on at least either one of the coaxial illumination image or the oblique illumination image (paragraphs 0041-0043).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Reimer with the field image of Masahito for the purpose of detecting and removing a defect in the image.
Regarding claim 11, Reimer discloses all the limitations in common with claim 1, and such is hereby incorporated.
Reimer fails to disclose wherein circuitry is configured to determine whether to perform the enhancement processing, based on at least either one of a use application of the operative field image or a process of an operation of the operation target, for each of the coaxial illumination image and the oblique illumination image.
Masahito discloses wherein circuitry is configured to determine whether to perform the enhancement processing, based on at least either one of a use application of the operative field image or a process of an operation of the operation target, for each of the coaxial illumination image and the oblique illumination image (paragraphs 0041-0043).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Reimer with the field image of Masahito for the purpose of detecting and removing a defect in the image.

Allowable Subject Matter
Claims 15-16 and 19 are allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 8 and 12, wherein the claimed invention comprises, in claim 8, wherein the circuitry is configured to detect a region of an operative tool or a region of a specific portion of the operation target based on at least either one of the coaxial illumination image or the oblique illumination image, and determine the mixing ratio for each region based on the detection; in claim 15, wherein the circuitry is configured to perform shooting control of the coaxial illumination image and the oblique illumination image based on detection of the region of the specific portion; in claim 19, detect a region of an operative tool or a region of a specific portion of the operation patient based on at least either one of the coaxial illumination image or the oblique illumination image; determine a mixing ratio for each region based on the detection, as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/      Primary Examiner, Art Unit 2872